 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:17-cv-00573-KJM-CKD
12                        Plaintiff,
13           v.                                         ORDER
14    HASMUKHBAI PATEL, et al.
15                        Defendants.
16

17          At an October 24, 2018 judgment debtor examination, defendant Damyantiban Patel failed

18   to appear. (ECF No. 27.) Subsequently, on November 1, 2018, plaintiff submitted a proposed

19   certification of fact of contempt. (ECF No. 28.) There within, plaintiff requests that the court

20   enter an order to show cause regarding contempt against Patel based on his failure to appear.

21   (ECF No. 28-1 at 1.) Having reviewed plaintiff’s request and the applicable law, the court

22   concludes that an order to show cause is appropriate at this juncture. See 28 U.S.C. § 636; Fed.

23   R. Crim. P. 42.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s proposed certification of fact of contempt (ECF No. 28) is GRANTED IN

26                PART on the terms outlined in this order.

27          2. Damyantiban Patel shall personally appear before Judge Delaney on January 2, 2019

28                at 10:00 a.m. in Courtroom No. 24 of the United States Courthouse located at 501 I
                                                       1
 1           Street, Sacramento, CA to SHOW CAUSE why he should not be held in contempt or

 2           have other appropriate sanctions imposed against him for failure to appear at the

 3           October 24, 2018 judgment debtor examination.

 4       3. A continued judgment debtor examination is set for January 2, 2019 at 10:00 a.m. in

 5           Courtroom No. 24 of the United States Courthouse located at 501 I Street,

 6           Sacramento, CA before Judge Delaney. Damyantiban Patel shall personally appear

 7           for that judgment debtor examination.

 8       4. Plaintiff shall promptly serve a copy of this order on Damyantiban Patel at his last-

 9           known address by mail, and if possible, provide additional notice via e-mail or

10           telephone at any last-known e-mail address or telephone number. Plaintiff shall

11           forthwith file a proof of service on the court’s docket documenting such service.

12       5. Damyantiban Patel is hereby CAUTIONED that failure to appear at the show cause

13           hearing and the continued judgment debtor examination may result in a finding of

14           contempt, the issuance of a bench warrant for his arrest, and/or the imposition of any

15           other appropriate sanctions.

16

17   Dated: November 8, 2018
                                                  _____________________________________
18
                                                  CAROLYN K. DELANEY
19                                                UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                     2
